significant index number department of the treasury q internal_revenue_service washington d c tax_exempt_and_government_entities_division aug j tt eir 2a ad re ein - pn plan date _ date date date date dear this letter is in response to your request for a ruling which was submitted by your authorized representative on date and amended date specifically you asked us to rule on the following issues that the proposed amendment of the plan to add the preferred plus schedule as described in your representative’s letter of date is not an increase in benefits within the meaning of sec_412 of the internal_revenue_code code because the benefits after the amendment are less than the benefits in place for the plan_year for which the extension under sec_431 of the code was granted this ruling_request has been denied if the service believes the benefits should be measured for purposes of sec_412 using the benefit structure in place at the time of application under the plan’s rehabilitation plan then the amendment of the plan to add the preferred plus schedule is reasonable and provides for only a de_minimis increase in the liabilities of the plan under section c b i of the code and sec_302 of the employee retirement income security act erisa this ruling_request has been granted that the amendment to the plan as part of the funding improvement plan to provide that required increases in contributions are included in the calculation of a participant's benefits is reasonable and provides for only a de_minimis increase in the liabilities of the plan under sec_412 of the code and sec_302 of erisa this ruling_request has been granted as a result of these rulings the 5-year extension of time to amortize certain unfunded accrued liabilities of the plan that was previously approved for plan years beginning on or after date amendments is not adversely affected by these the plan is a multiemployer defined_benefit_plan rehabilitation plan the plan offered benefits based on the number of weeks of employment this formula provided benefit accruals of at least contributions plus certain fringe_benefits prior to adoption of a of employer the plan’s actuary certified that the plan was in critical status under sec_432 of the code and a rehabilitation plan was adopted to be effective beginning on date under the rehabilitation plan the plan offered two alternative schedules e e the default schedule with benefit accruals of ’ contributions but without certain preferred fringe_benefits and the preferred schedule with benefit accruals of _ bearing contributions and with certain preferred fringe_benefits of benefit- of benefit-bearing - the rehabilitation plan required annual contribution increases of of the base contribution level that is the contribution level excluding the required increases under the rehabilitation plan these increases were not benefit-bearing meaning that they were not included when calculating participants’ benefit accruals on date after the rehabilitation plan was adopted the taxpayer requested automatic approval for a 5-year extension of the time to amortize unfunded liabilities under sec_431 of the code effective with the plan_year beginning on date approval for this extension was granted in a letter dated date the plan’s authorized representatives confirmed that the information submitted in support of the request for the 5-year amortization extension was based on the benefits under the rehabilitation plan subsequently the plan was certified to be in endangered status under sec_432 of the code and the plan’s trustees adopted a funding improvement plan effective on date the funding improvement plan includes schedules equivalent to the default and preferred schedules under the rehabilitation plan these schedules require annual increases as a percentage of the total contributions but the funding improvement plan provides that these contribution increases are fully benefit-bearing in addition the funding improvement plan includes a new default schedule that provides smaller benefit accruals no preferred fringe_benefits and no required increases in employer contributions the funding improvement plan also includes a proposed preferred plus schedule contingent on irs approval which provides benefit accruals of percent of contributions plus certain fringe_benefits this schedule requires higher annual increases in contributions which are fully benefit-bearing ‘ sec_412 of the code provides that no amendment of a plan which increases the liabilities of the plan by reason of any increase in benefits any change in the accrual_of_benefits or any changes in the rate at which benefits become nonforfeitable under the plan shall be adopted if an extension of time under sec_431 of the code is in effect with respect to the plan amended in violation of the preceding sentence any such extension of time shall not apply to any plan_year ending on or after the date on which such amendment is adopted sec_412 of the code provides that the restriction in sec_412 of the code shall not apply to any plan amendment which the secretary determines to be reasonable and which provides only de_minimis increases in the liabilities of the plan sec_302 of erisa contains parallel provisions if a plan is the plan’s representatives asked that the proposed amendment adding the preferred plus schedule be compared with the cost of the plan as it existed as of date the effective date of the amortization extension and prior to the implementation of benefit reductions under the rehabilitation plan if the benefits were compared on this basis the representatives assert that the preferred plus schedule would merely restore some of the benefits that were removed as part of the rehabilitation plan and would not constitute an amendment increasing liabilities however the information submitted to the irs in connection with the request for the 5-year amortization extension reflected the benefit structure under the rehabilitation plan therefore the addition of the preferred plus schedule would mean an increase in the benefits that were used as a basis for justifying the year alternative amortization extension and would thus be subject_to the restriction in sec_412 of the code consequently your first ruling g2 request has been denied because benefits after the amendment are not less than the benefits reflected in your request for the extension under sec_431 of the code that was granted on date according to information submitted by the plan’s authorized representatives contributing employers requested enhanced benefits to help reduce employer turnover and attract new employees the authorized representatives also believe that because of the increases in contributions the proposed amendment to add the preferred plus schedule and the amendment to reflect increases in contributions required under the funding improvement plan when calculating participants’ benefits will improve the financial health of the plan accordingly these amendments are determined to be reasonable the plan’s authorized representatives presented projections showing that the increase in liability due to the proposed addition of the preferred plus schedule and the amendment to reflect increases in contributions required under the funding improvement plan when calculating participants’ benefits is expected to be fully offset by the increases in employer contributions to the plan this _increase is determined to be de_minimis consequently your second and third requests have been approved because it has been determined that the proposed amendment adding the preferred plus schedule and the amendment providing that required increases in contributions are included in the calculation of a participant’s benefits meet the requirements for the exception in sec_412 of the code and sec_302 of erisa and do not interfere with the 5-year amortization extension approved on date in granting these rulings it is expected that the plan's assumptions and methods will be reviewed and updated as appropriate so that each assumption is reasonable taking into account the experience of the plan and reasonable expectations and such assumptions in combination offer the best estimate of anticipated experience under the plan furthermore we are not expressing any opinion of these amendments outside the meaning of sec_412 of the code and sec_302 of erisa or as to the accuracy of any material submitted with your request we have sent a copy of this letter to your representatives the manager ep classification in baltimore maryland and to the manager ep compliance unit in chicago illinois this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent lf you require further assistance in this matter please contact id yat - sincerely yours david m ziegler manager ep actuarial group cc manager ep classification baltimore maryland manager ep compliance unit chicago illinois
